DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated December 9, 2021 was submitted on March 9, 2022.  Claims 1 was amended.  Claims 1-17 are currently pending.  Claims 10-17 have been withdrawn from consideration.
The amendments to claim 1 have overcome the prior art rejections of claims 1-9 (¶¶ 7-22 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, a new grounds of rejection of claims 1-9 has been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Joung et al. (Korean Patent Publication No. 10-1588427, cited in IDS submitted October 2, 2020, machine language translation cited below) in view of either of Kim et al. (Korean Patent Publication No. KR 2015-0130142, cited in IDS submitted December 3, 2018, machine language translation provided and cited below) or Awaji et al. (U.S. Patent Application Publication No. 2007/0104961 A1, cited in previous Office Action).
Regarding claim 1, Joung discloses a method for manufacturing an optical sheet module ([0033] of Joung, process of forming pattern layer on base film), the method comprising: a first pattern formation step of coating a top surface of a first base film with a liquid-state source material so as to form a first structured pattern ([0033] of Joung, liquid pattern material applied to first base film #2 and patterned); a provisional pattern curing step of semi-curing the first structured pattern while maintaining its shape ([0034] of Joung, pattern layer semi-cured); an adhesive layer coating step of coating a surface of a second base film with an adhesive layer ([0035] of Joung, adhesive layer #6 applied to second base film #4); a provisional adhesive layer curing step of semi-curing the adhesive layer coated on the second base film ([0037] of Joung, adhesive dried by evaporating solvent; drying adhesive would at least partially cure the adhesive); an adhesion step of adhering at least a part of the first structured pattern of the first base film to a bottom surface of the second base film ([0040] of Joung, pattern layer #3 on first 
Joung does not specifically disclose that the pair of bonding rollers are provided at a point at which the first structured pattern formed on the upper surface of the first base film and the adhesive layer formed on the lower surface of the second base film are laminated.  Rather, Joung discloses using a bonding roller arrangement as depicted in FIG. 4 wherein the bonding rollers are upstream of the point where the layers are laminated (FIG. 4 of Joung).  However, Joung discloses that using a bonding roller arrangement as depicted in FIG. 4 reduces excessive bonding pressure compared to using a pair of rollers in close contact ([0020] of Joung).  Joung therefore establishes that passing the layers through the nip of a pair of bonding rollers can be used to bond the layers together.  Awaji discloses a method of applying a transfer film #17 to an uneven surface #19 in the nip between a pair of pressure bonding rollers #20 (FIG. 1 of Awaji).  The uneven surface can be an optical surface including prisms ([0032] of Awaji).  Kim similarly discloses a film bonded to a prism layer in the nip between a pair of bonding rollers (FIG. 6 of Kim).  Awaji and Kim therefore also establish that prism layers can be bonded to other layers in the nip between a pair of bonding rollers.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a pair of 
Regarding claim 4, Joung discloses that the first pattern formation step includes: a first process of coating the top surface of the first base film with the liquid-state source material of the first structured pattern ([0033] of Joung, liquid pattern material applied to first base film #2); and a second process of forming the first structured pattern by pressing a first pattern formation part in which a preset pattern is formed onto the source material with which the first base film is coated ([0033] of Joung, pattern formed in liquid pattern layer by pressing against master roller #16).
Regarding claim 5, Joung discloses that the first pattern formation part is formed as any one of a pattern roller and a circulating pattern belt having a preset pattern formed on a surface thereof which is to make contact with the source material of the first structured pattern ([0033] of Joung, pattern formed in liquid pattern layer by pressing against master roller #16; claim only requires one of recited pattern formation parts).
Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Joung in view of either of Awaji or Kim as applied to claim 1 above and further in view of Sung et al. (U.S. Patent Application Publication No. 2013/0010234 A1, cited in previous Office Action).
Regarding claim 2, Joung does not specifically disclose a second pattern formation step of coating a top surface of the second base film subjected to the main curing step with a liquid-state source material so as to form a second structured pattern; and a pattern curing step of curing the second structured pattern.  Sung, however, discloses optical film for a liquid crystal display comprising first and second prism layers wherein the second prism layer is formed on an upper surface of a second base layer adhesively bonded to the top of the first prism layer (FIG. 4 of Sung).  According to Sung, by providing a second prism layer, an optical sheet in the form of a single sheet having enhanced slimness may be provided ([0007] of Sung).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form a second structured pattern on a top surface of the second base film in the method of Joung in order to provide an optical sheet in the form of a single sheet having enhanced slimness as taught by Sung ([0007] of Sung).  In Sung, the second prism layer is cured after the bonding step of pressing upper and lower parts of the first and second base films ([0033], FIG. 7 of Sung).
Regarding claim 6, Sung discloses that the first structured pattern has a pitch or a vertical height different from the second structured pattern (FIG. 5, [0025] of Sung).
Regarding claim 7, Sung discloses that the first structured pattern, the second structured pattern and the adhesive layer are comprised of ultraviolet (UV) curable materials ([0034] of Sung).  Joung also discloses that the first structured pattern is comprised of a UV curable 
Regarding claim 8, Joung discloses that the first structured pattern includes at least one of acrylate monomer, diacrylate monomer, urethane acrylate oligomer, polyester acrylate oligomer, epoxy acrylate oligomer, and high refractive acrylate monomer ([0031] of Joung, acrylic resin comprising monomer; monomer would necessarily be an acrylate monomer; claim only requires that composition include on of recited components).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joung in view of either of Awaji or Kim and further in view of Sung as set forth above with respect to claim 2 and further in view of Cho et al. (U.S. Patent Application Publication No. 2015/0138781 A1, cited in previous Office Action).
Regarding claim 3, neither Joung nor Sung disclose that the adhesive layer is formed to have a preset pattern.  Cho, however, discloses an adhesive layer for adhering a first prism sheet and a second prism sheet together wherein the adhesive layer is formed in a pattern (FIG. 3, [0043] of Cho).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the adhesive as a pattern in the modified method since Cho discloses that using patterned adhesive layers for bonding prism layers together was known.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Joung in view of either of Awaji or Kim and further in view of Sung as applied to claim 7 above and further in view of Kim et al. (U.S. Patent Application Publication No. 2015/0153494 A1).
Regarding claim 8, Kim discloses a UV curable compound for forming optical patterns such as prism layers which comprises a urethane acrylate or an epoxy acrylate (i.e., bisphenol A-diglycidyl ether) ([0053] of Kim).  Similarly, regarding claim 9, while Joung does not specifically disclose that the adhesive layer includes at least one of acrylate monomer, diacrylate monomer, urethane acrylate oligomer, polyester acrylate oligomer, and epoxy acrylate oligomer, Kim discloses an adhesive for bonding a prism layer wherein the adhesive includes an acrylate monomer and a urethane, epoxy or polyester acrylate oligomer ([0046] of Kim).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an optical pattern forming material or adhesive as taught by Kim in the modified process since Kim establishes that such optical pattern forming materials and adhesives were known for manufacturing optical sheets.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in .
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new ground of rejection but they are not persuasive.
The applicant asserts that Joung does not disclose a pair of bonding rollers as recited in claim 1 which are provided at a point at which the layers are laminated but, rather, discloses a bonding roller arrangement as depicted in FIG. 4 of Joung wherein the bonding rollers are upstream of the point at which the layers are laminated (pp. 7-8 of the amendment).  Joung, however, also discloses bonding the layers together between a pair of rollers in close contact ([0020] of Joung).  While Joung discloses that using a bonding roller arrangement as depicted in FIG. 4 reduces excessive bonding pressure compared to using a pair of rollers in close contact ([0020] of Joung), Joung nevertheless establishes that passing the layers through the nip of a pair of bonding rollers can be used to bond the layers together.  The Office Action is also now relying upon Awaji and Kim for motivation to use a pair of rollers in close contact (i.e., a pair of nip rollers) in the method of Joung.  Awaji discloses method of applying a transfer film #17 to an uneven surface #19 in the nip between a pair of pressure bonding rollers #20 (FIG. 1 of Awaji).  The uneven surface can be an optical surface including prisms ([0032] of Awaji).  Kim similarly discloses a film bonded to a prism layer in the nip between a pair of bonding rollers (FIG. 6 of Kim).  Awaji and Kim therefore provide motivation a pair of nip rollers for the bonding roll arrangement of FIG. 4 of Joung.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746